DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lee US 2019/0252576, Lee US 2015/0144900 and Cao US 2007/0228385 does not anticipate or renders obvious the claimed invention:
A device having an electrode portion disposed in the emission area and a short-circuit-preventing portion disposed between the contact portion and the electrode portion, and wherein the short-circuit-preventing portion has a line width narrower than at least one of the contact portion and the electrode portion; wherein the first electrode includes a contact portion directly contacting the auxiliary electrode, an electrode portion disposed in the emission area and a short-circuit-preventing portion disposed between the contact portion and the electrode portion.
Lee shows in fig.2, a light emitting device, comprising: a substrate (101) including an emission area and a non-emission area, wherein the substrate (101); a light emitting diode (300) disposed over the substrate (101) and including a first electrode (310), an emission layer (350) and a second electrode (530); an auxiliary electrode (510) directly contacting the first electrode (310); a buffer layer (111) disposed 
Cao discloses in claim 6, a device wherein the substrate comprises a compound in which a silicon (Si) atom is chemically bonded to a metal atom selected from the group consisting of titanium (Ti), zirconium (Zr), hafnium (Hf), zinc (Zn), tellurium (Te) and combination thereof.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1,3-23 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813